Citation Nr: 0200648	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-16 032	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the hips.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1962 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the hips.

[A motion that there was clear and unmistakable error in a 
November 1990 Board decision, which denied service connection 
for degenerative arthritis of the hips, is the subject of a 
separate Board decision.]


FINDINGS OF FACT

1.  A November 1990 Board decision denied a claim for service 
connection for degenerative arthritis of the hips.  In 
September 1997, the veteran applied to reopen the claim for 
service connection.

2.  Evidence received since the November 1990 Board decision 
is cumulative or redundant of evidence previously considered, 
or it is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for degenerative arthritis of the hips.


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
final November 1990 Board decision, and thus the claim for 
service connection for degenerative arthritis of the hips is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Navy from August 
1962 to May 1982, at which point he retired based on length 
of service.  His service medical records show no complaints 
or findings of arthritis or other disorders of the hips.  
Service medical records do show that the veteran had problems 
with obesity before and during his service.  At the July 1962 
enlistment examination, he reported he had consulted with a 
doctor about being overweight, and weight reduction had been 
recommended; he had weighed 304 pounds in April 1961, then 
dieted 7 months and reduced his weight to 197 pounds.  He 
currently weighed 216 pounds, and it was noted he was obese 
but he felt he should be able to perform military duties.  
Examination of the abdomen showed abdominal pannus and 
evidence of marked weight loss.  Throughout service the 
veteran was evaluated for obesity and placed on weight 
reduction programs.  A detailed history of problems with 
obesity since childhood was noted.  The service medical 
records contain a number of diagnoses of exogenous obesity.  
At the service retirement examination in April 1982, the 
lower extremities were normal on clinical evaluation, and on 
a medical history form the veteran denied a history of 
arthritis or lameness.  It was noted he had marked exogenous 
obesity and weighed 340 pounds, and weight loss was 
recommended.  On the medical history form the veteran 
reported he had once been rejected for military service in 
1960 due to obesity, and it was noted he had a long-standing 
weight problem and was markedly obese.

VA X-rays of the right hip taken in January 1989 showed 
moderately severe degenerative joint disease of the right 
hip.

In a VA consultation report dated in March 1989, William T. 
Ferguson, M.D., reported that the veteran had severe 
degenerative osteoarthritis of both hips.  The doctor noted 
that the veteran spent 20 years in the military, and the 
doctor said he advised the veteran to apply for service 
connection for his hip condition.  Dr. Ferguson stated that 
in looking "at that right hip, this was an ongoing condition 
when he was in the military and I say that with medical 
certainty, although he's never had an injury to the right hip 
in the service, that's when he had the onset of his present 
problem."  It was also noted that the veteran was discharged 
from the military in May 1982 and at that time weighed 339 
pounds, and he reported he was always heavy in the service.  
The doctor further opined that the veteran's "present weight 
was a contributing factor but this man definitely had 
degenerative osteoarthritis of the hips while in the service 
though not diagnosed."  

In March 1989, the veteran filed a claim for service 
connection for arthritis of the hips.  He said the condition 
began in service in 1980.

In a VA consultation report dated in May 1989, Dr. Ferguson 
opined that the veteran had "service connected degenerative 
osteoarthritis of both hips."  It was noted that when the 
veteran was discharged from service seven years ago he 
weighed 314 pounds and had always been a heavy weight.  The 
VA physician attributed the veteran's "worn out hip joints to 
the weight problems while in the service."  It was also noted 
that the veteran reported his hips always ached while in the 
service, and that his hips were never X-rayed in service.  
The veteran also claimed he never complained about it and 
just "popped in a few aspirin."

On VA examination in May 1989 the veteran reported he had 
been treated for arthritis of the hips for two years, since 
1987.  The veteran reported he had a pigeon toe condition for 
years, with the right side toe out.  He remembered falling on 
deck of a ship in 1980 and injuring his right knee and hoped 
that this would have some bearing on his desire to show that 
his degenerative joint disease of the hips was service 
connected.  It was noted that the veteran's orthopedic doctor 
believed that he had degenerative joint disease of the hips 
in service, though there was no apparent record of such.  The 
May 1989 examination notes that Dr. Ferguson's recent 
statements were reviewed.  It was noted that the right hip 
was worse, though both hips were involved.  

A medical record from Minot Air Force Base (AFB) Hospital 
showed that in October 1989 the veteran was admitted with 
severe degenerative osteoarthritis of the right hip and it 
was noted that he had been bothered with severe progressive 
right hip pain along with some mild left hip pain.  X-rays 
revealed severe and advanced degenerative osteoarthritis.  It 
was reported he had been tried on anti-inflammatory 
medications and observation for almost 10 years, with no 
improvement of his symptoms, and he was essentially 
incapacitated.  He was taken to surgery and underwent a right 
total hip arthroplasty.  The veteran was discharged from the 
hospital in November 1989.

X-rays of the left hip taken in December 1989 showed severe 
osteoarthritic changes with reactive bone changes in both the 
femoral head and acetabulum.

In August 1990 the veteran testified at a hearing at the RO 
that he had been surgically treated for his hips by Air Force 
doctors, Dr. Dymar and Dr. Peck, and that both asked why he 
was not collecting VA disability.  He did not complain about 
his hips during service because he had always been obese and 
stayed away from medical personnel because they threatened to 
kick him out due to his obesity.  He testified that during 
service his hips "did not bother me entirely, I did probably 
have a little bit of a problem with them".  He said he 
adjusted his "girth" to the hips so he did not have any pain.  
He testified that the "main pain" came in 1984 when he went 
to Grand Forks AFB and complained about his hips.  He said 
this was his first treatment for his hips since service, and 
he reported that X-rays were taken and he was put on Motrin 
for about two years.  He related he was told that his hips 
were bothering him so bad because he was so heavy.  He said 
he inquired about surgery to replace his hips but was told 
that they did not like to do that surgery unless he was in 
his middle 50s, because they would wear out and have to be 
replaced, and that this could only be done twice.  He 
testified he took the Motrin three times a day, and that his 
stomach started to bother him and he found out he had an 
ulcer for which he was seen at a VA hospital in December 1986 
or 1987.  He said he retired from service at 339 pounds, and 
retired because he was being hassled about his weight.  He 
testified to an incident that reportedly occurred in the 
service in September or October 1980 while he was on board a 
Navy ship, and slipped and landed on his right knee and was 
limping for a few days after that.  He did not know if this 
caused any type of hip injury, but indicated that he did not 
recall any hip problems at the time.

The above summarized evidence was on file at the time of a 
November 1990 Board decision which denied a claim for service 
connection for degenerative arthritis of the hips.  Evidence 
submitted since then is summarized below.

In September 1997 the veteran submitted a statement 
requesting that his claim for service connection for 
degenerative arthritis of the hips be reopened.  He claimed 
that his hip condition began in service and that he was 
treated in 1983 at Grand Forks Air Force Dispensary, at which 
time he was having severe hip pain and was put on Motrin, 
which he took until 1980 when he underwent hip surgeries.  He 
also claimed he was hospitalized for six days in December 
1985 for ulcers caused by the Motrin.  He requested that the 
RO follow-up with Grand Forks AFB, Minot AFB, and the Fargo 
and Minneapolis VAMC's for supporting medical evidence.

In an October 1997 Report of Contact it was noted that the RO 
contacted the veteran who reported that his and his 
representative's past attempts to obtain records from Grand 
Forks AFB Base had been unsuccessful.  The RO called Grand 
Forks AFB, which indicated that records would have been sent 
to the Military Records Center in St. Louis two years after 
the last treatment at that facility.  

In an October 1997 letter, the RO requested that Grand Forks 
AFB Hospital provide copies of all reports of treatment for 
the veteran's hip conditions from June 1, 1982 through 
December 1989.  

In response to the RO's request for treatment records 
concerning the hips, the Minneapolis VAMC responded in 
November 1997 that there were no treatment records found for 
the veteran for the time period from June 1, 1982 through 
December 31, 1991.

In a November 1997, the Minot AFB indicated that medical 
records were not maintained at that facility.

Received from Fargo VAMC were treatment records for the 
veteran dated in 1987 and 1989, some of which had previously 
been considered by the RO.  In May 1987 the veteran 
complained that his right hip had "gone out" and that he had 
been limping for four years.  He took Motrin as needed.  
Objective examination showed that he ambulated with a 
noticeable gait disturbance.  An x-ray taken in March 1989 
showed that both hip joints had narrowing of joint space and 
fibrosis of the synovia around the hip joints and osteophyte 
spurring off the superior rim.  

Received in December 1997 from Grand Forks AFB was a letter 
in which it was reported that they were unable to locate any 
records for the veteran in their computer or on file.  

In a December 1997 response, the National Personnel Record 
Center (NPRC) indicated that there were no records for the 
veteran for either Grand Forks AFB or Minot AFB.

Received in January 1998 were several duplicate treatment 
records from Minot AFB dated from October to November 1989 
showing that the veteran had severe degenerative 
osteoarthritis of the right hip and underwent a right total 
hip arthroplasty.  In the October 1989 operation report it 
was noted that the veteran had a "long history of severe 
degenerative osteoarthritis" of the hips and that it had 
become progressively more severe and essentially refractory 
to all nonsteriodal, anti-inflammatory drugs, and that he had 
gone essentially as long as he could without some sort of 
intervention.  It was noted that he also had severe arthritis 
of his left hip, although it was not as severe as on the 
right.  It was noted that this appeared to be life long, and 
he appeared to have somewhat uncovered femoral heads, most 
likely some acetabular dysplasia, etc., with resulting 
femoral head subluxation that had led to his arthritis.

In October 1998 the NPRC responded to the RO's request for 
all clinical records regarding hip conditions/surgeries at 
Grand Forks AFB and Minot AFB.  The NPRC indicated that "all 
available meds" had been sent to the RO in Fargo, ND in March 
1989 under the same claim number.  

In a March 1999 letter, the RO requested that the veteran 
provide medical records or sign the consent forms provided to 
obtain Grand Forks AFB hospital records for 1984 and 1985 
related to hip pain.  The RO also indicated that medical and 
surgical reports were needed form the 1990 hip replacement at 
Minot AFB hospital as well as medical records pertaining to 
hip replacements from Minneapolis VAMC from September through 
April 1998.  

In March 1999 the veteran completed authorizations for 
release of information from Grand Forks AFB and Minot AFB.

Received in March 1999 was a VA discharge summary showing 
that in April 1998 the veteran was hospitalized and underwent 
revision of left total hip arthroplasty.

In a May 1999 Report of Contact, the RO indicated that the 
medical records center at Minot AFB had been contacted and 
they checked their records physically and by computer and 
found no records for the veteran and found that the veteran 
was not still in their computer.  The RO was advised that all 
medical records for retirees were transferred to NPRC after 
three years of no contact with the veteran.

Received in May 1999 were treatment records from the 
Minneapolis VAMC dated from September 1997 to May 1999 and 
showing that the veteran underwent additional treatment 
related to his hip disabilities, including a revision of the 
right total hip arthroplasty in 1997 and a revision of the 
left total hip arthroplasty in 1999.

Received in August 1999 were records from the NPRC regarding 
the veteran's treatment at Minot AFB hospital in 1989 and 
1990, most of which had previously been considered by the RO.  
A March 1990 narrative summary showed that the veteran 
underwent a left total hip replacement.  It was noted that 
the veteran had been bothered with severe progressive right 
hip pain along with some mild left hip pain and his X-rays 
revealed severe advanced degenerative arthritis.  It was 
noted that he was treated with nonsteriodals and conservative 
treatment for years and his pain continued.  It was noted 
that the veteran had been followed there for well over a year 
and a half to two years for persistent bilateral hip pain, 
and it was noted on incidental x-rays that he had severe 
degenerative osteoarthritis of both hips.

In written statements and in testimony at a June 2001 Board 
hearing held at the RO (Travel Board hearing), the veteran 
asserted that new and material evidence had been submitted to 
reopen his claim for service connection for arthritis of the 
hips.  At his hearing he testified that he first noticed pain 
in his hips in June or July of 1983, and that the pain got 
increasingly worse.  He reported that he did not receive 
treatment in service for his hip conditions and that he 
stayed away from doctors in service because of his obesity.  
He testified he first received treatment for his hip 
condition in 1983 or 1984 at the dispensary at Grand Forks 
AFB, roughly two years after service.  He claimed he was told 
he had degenerative arthritis of the hips, but they did not 
want to replace his hips because he was so young and the hips 
would wear out and have to be replaced again.  He said he was 
given Motrin instead, which started causing him other 
problems.  He testified that he went to the VA Hospital in 
Fargo and reported that his hips were bothering him and he 
was taking Motrin which was giving him stomach aches.  He 
said that the doctor who made the statements in March and May 
1989, Dr. Ferguson, was a civilian doctor that was brought in 
because Fargo VA Hospital did not have orthopedic surgeons.  
He reported that he had had two surgeries on each hip because 
the first replacement wore out.  The veteran also testified 
that two other Air Force doctors at Minot AFB, Dr. Dimar and 
Dr. Peck, also questioned him as to why he was not receiving 
service-connected disability, and both reportedly indicated 
that his degenerative arthritis had an onset in service.  





Analysis

The issue on appeal is whether new and material evidence has 
been submitted to reopen a claim for service connection for 
degenerative arthritis of the hips.

The Board has noted the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and a recently enacted 
companion VA regulation.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159).  By 
correspondence, the rating decision, the statement of the 
case, and the supplemental statement of the case, the veteran 
has been notified of the evidence required to reopen his 
claim for service connection for degenerative arthritis to be 
reopened.  The veteran has reported that treatment records 
from Minot AFB, Grand Forks AFB, and from Fargo VAMC would 
support his claim that his degenerative arthritis of the hips 
had an onset during service.  The record reflects that the RO 
has obtained records from Minot AFB and the Fargo VAMC, and 
has made several attempts to obtain records from Grand Forks 
AFB, but no such records are available.  The veteran's 
representative has requested that the veteran's claim be 
remanded for a VA examination and opinion.  In that regard, 
the Board notes that there is no VA duty to provide a VA 
examination until after a claim has been reopened with new 
and material evidence.  Id.  Thus, the Board concludes that 
the notice and duty to assist provisions of the law are 
satisfied for this claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In an November 1990 decision, the Board denied service 
connection for degenerative arthritis of the hips.  The Board 
essentially found that the condition was not shown to be 
present in service or in the presumptive year after service, 
and that the later shown condition was unrelated to service.  
The November 1990 Board decision is final, and the claim may 
be reopened only if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Recent 
amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, hence, have 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

When the claim was denied by the Board in November 1990, the 
evidence on file consisted of service and post-service 
medical records, and the veteran's written statements and 
hearing testimony.  Service medical records from the 
veteran's 1962-1982 active duty showed no complaints or 
findings of arthritis or other disorders of the hips, and the 
post-service treatment records showed arthritis of the hips 
was first manifest more than a year after service.  Medical 
records documented treatment of arthritis of the hips in 
1989.  In statements in 1989, Dr. Ferguson opined that the 
veteran's arthritis of the hips began in service and that his 
obesity was a contributing factor.  The veteran's exogenous 
obesity dates from his childhood and is not a service-
connected disability.  On a 1989 VA examination, it was noted 
that the veteran's orthopedic doctor (Dr. Ferguson) believed 
he had degenerative joint disease of the hips in service, but 
the VA examiner noted that there was no apparent record of 
such.  

Evidence submitted since the November 1990 Board decision 
includes treatment records showing that in 1987 the veteran 
complained that his right hip had "gone out" and an X-ray 
dated in 1989 showed narrowing of joint space of both hips.  
Additional treatment records, as well as some duplicates, 
were received regarding treatment for his hips, starting in 
1989.  Additional records show that the veteran underwent 
revisions of his right and left total hip arthroplasty in 
1997, 1998, and 1999.  The Board finds that this medical 
evidence submitted since the November 1990 Board decision is 
not new as it is essentially cumulative or redundant of 
previously considered evidence which showed that the 
veteran's degenerative arthritis of the hips was first shown 
more than a year after service.  Vargas-Gonzalez v. West 12 
Vet.App. 321 (1999).  Also, this evidence does not provide 
competent medical evidence showing that the veteran's 
degenerative arthritis of the hips is linked to service.  
Such evidence is not material as it does not pertain to the 
significant question of whether the veteran's arthritis of 
the hips, first documented years after service, began during 
active duty.   

Evidence received since the November 1990 Board decision also 
includes more written statements and recent hearing testimony 
from the veteran, again reiterating his belief that his 
arthritis of the hips began in service.  These repetitious 
assertions are not new evidence.  Id.  The veteran's 
assertions on the cause of his arthritis of the hips is also 
not material evidence, since he is a layman and has no 
competence to give an opinion on medical causation.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1990 Board decision, and 
thus the claim for service connection for degenerative 
arthritis of the hips is not reopened.  


ORDER

The application to reopen a claim for service connection for 
degenerative arthritis of the hips is denied.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

